UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-6736



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HENRY PATRICK LOUISIAS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, District
Judge. (CR-93-87-F, CA-97-3-5-1F)


Submitted:   March 24, 1998                 Decided:   June 22, 1998


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Patrick Louisias, Appellant Pro Se. Bruce Charles Johnson,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Louisias, Nos. CR-93-87-F; CA-97-3-5-1F

(E.D.N.C. Apr. 1, 1997). To the extent Appellant claims the dis-

trict court erroneously failed to conduct an evidentiary hearing,

we find that an evidentiary hearing was not required because the

record conclusively shows that Appellant is not entitled to relief.

See Fontaine v. United States, 411 U.S. 213, 215 (1973). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2